Citation Nr: 0701577	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-06 448A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to 6 July 2004 for the 
grant of special monthly pension (SMP) based on the need for 
the regular aid and attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October 1942 to September 
1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2004 rating action that granted SMP based on 
the veteran's need for A&A from 6 July 2004; the veteran 
appeals the effective date of the award, claiming an earlier 
effective date (EED).

In January 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's November 2006 motion to 
advance this appeal on the Board's docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).

  
FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	On 6 July 2004, the RO received the veteran's initial 
claim for SMP based on her need for A&A.


CONCLUSION OF LAW

The claim for an effective date prior to 6 July 2004 for the 
grant of SMP based on the veteran's need for A&A is without 
legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pertinent to the underlying claim for an EED for the grant of 
SMP based on the veteran's need for A&A, the RO has notified 
the veteran and her representative of the reasons for the 
denial of the claim, and afforded them an opportunity to 
present evidence and argument in connection therewith.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed her.  As will be explained 
below, the claim for an EED currently under consideration 
lacks legal merit; hence, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award of pension based on an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A.       § 5110(a).  

Except as otherwise provided, the effective date of an award 
of pension based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly-authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

A communication received from a service organization may not 
be accepted as an informal claim if a power of attorney was 
not executed at the time the communication was written.  
38 C.F.R. § 3.155(b).

In this case, the RO granted SMP based on the veteran's need 
for A&A effective     6 July 2004, the date of receipt of her 
initial claim therefor.  The veteran has requested a grant of 
that benefit from 25 June 2004, the date she asserts her 
representative filed an informal claim therefor in a 
telephone conversation with a RO official.  However, the 
Board finds that there is no legal basis to assign an 
effective date for such award at any time prior to 6 July 
2004.  At the time of the grant of SMP based on A&A, there 
was no pending claim therefor prior to 6 July 2004 pursuant 
to which the benefit awarded could have been granted.

The basic facts in this case are not in dispute.  The record 
reflects that the veteran signed a VA form claiming SMP based 
on the need for A&A on 25 June 2004, and that that initial 
claim was received by the RO on 6 July 2004.  On 28 June 
2004, she executed a power of attorney appointing her current 
veterans service organization as her representative in her 
claim for those VA benefits.  

Prior to 6 July 2004, the record contains no statement or 
communication from the veteran or her representative that 
constitutes a claim, or reflects an intent to apply, for SMP 
based on the veteran's need for A&A that identifies such as a 
benefit sought.  The record contains no official VA 
documentation of an alleged telephone conversation between 
any RO official and an accredited veterans service 
organization representative of the veteran on or about 25 
June 2004 that may be reasonably construed as a claim for, or 
an attempt to claim, SMP based on such need for A&A.  In the 
absence of such official VA documentation, the Board finds 
that the claimed representative's personal note, allegedly 
dated 28 June 2004, that he filed an informal claim with a RO 
official is insufficient evidence that a claim for SMP based 
on the veteran's need for A&A was made or received by the RO 
on     25 June.  In this regard, the Board notes that the 
claimed representative's 28 June personal note did not 
identify SMP based on the veteran's need for A&A as a benefit 
sought, and that the veteran did not sign the power of 
attorney appointing the current veterans service organization 
as her representative in her claim for VA benefits until 28 
June 2004.     

The applicable law and regulations clearly make it the 
veteran's responsibility to initiate a claim with the VA if 
she seeks that benefit.  While the VA does have a duty to 
assist a claimant in developing facts pertinent to a claim, 
it is the claimant who must bear the responsibility for 
coming forth with the submission of a claim for benefits 
under the laws administered by the VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  In this case, the first 
document that may properly be construed as a claim for SMP 
based on the veteran's need for A&A was filed on      6 July 
2004, and 38 U.S.C.A. § 5110(a) specifically provides that 
the effective date of such an award based on an original 
claim shall not be earlier than the date of receipt of 
application therefor.    

Inasmuch as no formal or informal claim for SMP based on the 
veteran's need for A&A was received by the RO prior to 6 July 
2004, there is no legal basis for an EED for that benefit; 
rather, the governing legal authority makes clear that, under 
these circumstances, the effective date can be no earlier 
than the date of the claim therefor.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  As, on 
these facts, no effective date for the grant of SMP based on 
the veteran's need for A&A earlier than 6 July 2004 is 
assignable, the claim for an EED must be denied.  Where, as 
here, the law and not the evidence is dispositive, the matter 
on appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date prior to 6 July 2004 for the grant of 
special monthly pension based on the need for the regular aid 
and attendance of another person is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


